COLLIER, C. J.
It was certainly competent for the plaintiffs to show, that the watch, with the conversion of which the testator was charged, was once the property of the plaintiffs, and in their possession as such. Thus far the testimony of the -witness, Hartwell, is not here objected to. Whether it was admissible as to the other facts related by him, it is unnecessary to inquire. The bill of exceptions sets out all that the witness testified on the part of the plaintiffs, and the defendant objected to it en masse. Now it has been repeatedly adjudged by us, that where evidence embraces several distinct facts, as .to some of which it is admissible and as to others not, the party objecting to it must particularize so as to distinguish by his objection, the part which is competent from that which is illegal. If he does not, the Court is not obliged to do it for him, but may overrule the objection in tofo. This principle applies ■ with all force to the present case; and without considering whether the entire testimony was admissible, we are 'satisfied that the refusal of the Court to exclude it, is not available on error.
The judgment is consequently affirmed.